Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, and 15, fig. 1 and 2 of Kates (US 6,130,813) teaches a system comprising: an output driving stage comprising: a first switch [eg. 130/second switch from DC Source input in fig. 2A] configured to selectively open and close an electrical path between a first supply voltage [DC Source] and an output terminal of the output driving stage; and a second switch [eg. 110/214] configured to selectively open and close an electrical path between a second supply voltage [Battery A] and the output terminal of the output driving stage, wherein the second supply voltage is lower than the first supply voltage (eg. when rechargeable Battery A has low charge); and detection and protection circuitry [eg. 180] configured to: monitor a physical quantity indicative of the second supply voltage (through feedback from output to Load); and responsive to the physical quantity exceeding an overvoltage threshold [VREF], electrically isolate the output terminal from the second supply voltage (col. 4, lines 43-61) (col. 5, lines 59-65). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, where the system comprising the circuit comprising the claimed components is a Y-bridge transducer driver.
Regarding claims 2-7, 9-14, and 16-21, these claims are allowed since they depend on claims above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896